Citation Nr: 1531839	
Decision Date: 07/27/15    Archive Date: 08/05/15

DOCKET NO.  09-03 388A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a bilateral eye disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel







INTRODUCTION

The Veteran served on active duty from February to June 1985, and from January 2005 to January 2006.  He also had service with a U.S. Army Reserve Unit.

These matters come before the Board of Veterans' Appeals (Board) from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In that decision, the RO denied entitlement to service connection for bilateral lattice degeneration of the eyes with holes and allergic rhinitis.  In October 2012, the Board remanded these issues for further development.  Subsequently, service connection for rhinitis was granted by the Appeals Management Center in May 2013.  As such, that issue is no longer on appeal.


FINDING OF FACT

The evidence of record fails to demonstrate that any eye disorder, refractive error notwithstanding, had its onset in or is otherwise attributable to service.


CONCLUSION OF LAW

An eye disorder was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).









REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

Initially, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  Here, the Veteran has not alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified on numerous occasions of the criteria for establishing service connection, the evidence required in this regard, and a claimant's and VA's respective duties for obtaining evidence.  These letters accordingly addressed all notice elements, to include how VA determines disability ratings and effective dates if service connection is awarded.  Nothing more is required in this case.

As for the duty to assist, the Veteran's service treatment records have been obtained, to the extent available.  The Board notes that the Veteran's entrance examination for his second period of service is not available for review.  In situations such as these, there is a heightened obligation to assist the Veteran in the development of his case.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Pertinent post-service medical records have been obtained from the Veteran's VA and private providers.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  No outstanding, post-service records have been identified by the Veteran during the duration of this appeal.  The Board finds that no additional evidence, which may aid the Veteran's claim or might be pertinent to the bases of the claim, has been submitted, identified or remains outstanding, and the duty to assist requirement has been satisfied.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  Green v. Derwinski, 1 Vet. App. 121 (1991).  Following an October 2012 Board remand, the Veteran was afforded a VA examination to address his eye disorder in April 2013.  The examination report discussed all applicable medical principles related to the Veteran's claim for service connection, and the opinion is adequate upon which to decide the claim at issue.  Importantly, neither the Veteran nor his representative has objected to the adequacy of the VA examination.  
See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed"). 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

In this case, the Veteran has claimed entitlement to service connection for an eye disorder.  Specifically, he contends that he had no eye problems prior to his second period of active service, and that he was diagnosed with lattice degeneration with holes in both eyes within 1-2 months after separation.  See VA Form 9, February 2009.

To that end, the United States Court of Appeals for Veterans Claims (Court) has held that, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See generally Hickson v. West, 12 Vet. App. 247, 253 (1999).

In some cases, service connection may also be granted for chronic disabilities if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Here, however, the Veteran's diagnosis of lattice degeneration is not enumerated in the applicable regulation as a disorder for which presumptive service connection may be awarded if diagnosed to a compensable degree within one year of separation.

At the outset, the Board notes that because the Veteran has been diagnosed with lattice degeneration during the pendency of the appeal.  As such, the first element of Hickson, a current diagnosis, has been satisfied for this issue.  

Turning to the Veteran's period of active duty, his October 1984 entrance examination (for his first period of active service) reveals that he was diagnosed as having defective distant and near vision.  His uncorrected distant visual acuity was recorded as 20/40 bilaterally, which was correctable to 20/25 in the right eye and 20/20 in the left eye, and his uncorrected near visual acuity was recorded as 20/25, bilaterally, which was correctable to 20/20, bilaterally.  The Veteran's eyes were "normal" on examination in April 1991 and September 1996.  On his June 2001 Report of Medical History, the Veteran denied current eye problems.

An undated service treatment record reflects that uncorrected near visual acuity in the left eye was 20/40 which was correctable to 20/30.  In September 2001, the Veteran was diagnosed with myopia.  An examination conducted for purposes of retention in the Army Reserve in June 2002 revealed that uncorrected distant visual acuity was recorded as 20/50 in the right eye and 20/70 in the left eye, and that uncorrected near visual acuity was recorded as 20/50 in the right eye and 20/40 in the left eye.  There is currently no entrance examination in the claims file for the period of service beginning in January 2005.  A May 2013 Formal Finding indicated that the entrance examination was unavailable for review, following an extensive search.

In November 2005, the Veteran indicated that he wore contact lenses or glasses, but he denied loss of vision in either eye.  

The Veteran has reported that he began to experience additional eye problems, including bilateral lattice degeneration with holes, within months of his separation from service in January 2006.  While the Veteran stated that he sought treatment for a bilateral eye condition 1-2 months after separation, the first such indication of treatment within the record occurred in an October 2006 VA outpatient report.  At that time, a welding accident was noted and he was diagnosed with refractive error and lattice degeneration.  These diagnoses were confirmed by a VA provider in December 2007.  In February 2009, a VA provider noted that a welding accident would not cause lattice degeneration or retinal holes.

The Board notes that with respect to diagnoses of refractive error, under 38 C.F.R. § 3.303(c), congenital or developmental abnormalities, and refractive error of the eye, are not considered diseases or injuries within the meaning of applicable legislation governing the awards of compensation benefits.  See 38 C.F.R. §§ 3.303(c), 4.9; McNeely v. Principi, 3 Vet. App. 357, 364 (1992).  While service connection may be granted, in limited circumstances, for superimposed disability on a constitutional or developmental abnormality (see VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); see also Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993)), there is no evidence whatsoever that such occurred in this case, and no such theory has been put forth by the Veteran or his representative.  

Following an October 2012 Board remand, the Veteran was afforded a VA compensation and pension examination to address his claim in April 2013.  At that time, the Veteran's prior diagnosis was confirmed with the addition of dry eye syndrome and allergic conjunctivitis.  As to whether lattice degeneration or any other non-refractive eye disorder existed prior to either period of active service, the examiner was unable to provide an answer without speculating, as eye examinations describing fundus changes for either time period were not of record.  However, she did note that active service would not cause any aggravation or progression of lattice degeneration.  She also opined that lattice degeneration was not caused by or the result of active service, and that refractive errors (i.e., myopia) are not related to acquired disabilities such as lattice degeneration.  While lattice degeneration was not a congenital disease, the examiner did indicate that the disorder occurred more often in myopic individuals.

As such, there is no probative, medical evidence of record to support the Veteran's claim for service connection.   With regard to the Veteran's statements during the course of his appeal in which he attributed his eye disorder to his periods of active service, the Federal Circuit has held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

Laypersons are considered competent to provide a medical diagnosis only if (1) the condition is simple to identify (such as a broken leg), (2) he or she is reporting a contemporaneous medical diagnosis, or (3) his or her description of symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Here, the Veteran is certainly competent to recount a history of vision trouble, which was consistently demonstrated during his period of service via refractive error.  However, at no time have the Veteran's etiological conclusions with regard to an acquired eye disorder been supported by a medical professional.  In fact, his assertions are specifically contradicted by a recent VA opinion which found no relation between his period of active service and his lattice degeneration.  Likewise, the Veteran has not been shown to have the medical training or expertise to opine on the etiology of a disability which manifested, by his own admission, after his final period of active service.      

Importantly, there is simply no probative evidence of record to demonstrate a medical link between a claimed eye disorder and the Veteran's period of active service, save for refractive error which is not subject to service connection, and although diagnosed within one year of separation, lattice degeneration does not qualify for presumptive service connection.  Again, the Board notes that the Veteran's service treatment reports are silent for a diagnosis of any acquired ocular disorder.  


Therefore, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance of the evidence is against the Veteran's claim, and as such entitlement to service connection for an eye disorder is denied.


ORDER

Service connection for a bilateral eye disorder is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


